Lake, J.
This case does not differ materially from that of Lamb v. Stanton County, 8 Neb., 279, wherein the statute by which the rights of the parties must be measured was construed by this court. Its language is: “ The county clerk shall receive for making out the tax-list and duplicate thereof the sum of four cents each for every description of lots and lands, and extension *383thereof upon such tax-list and duplicate, including footings and recapitulation.”
In that case we held, substantially, that for completing the tax-list and duplicate thereof, as provided in the act of 1877, the county clerk is entitled to receive as full compensation “ four times as many cents as there are city or village lots and separate descriptions of lands contained in the tax-list; ” or, in other words, four cents for each separate tract or lot of land properly entered for taxation upon both the tax-list and duplicate.
Our construction of this provision of the statute was then given upon due consideration of the language employed to express the will of the legislature in its' enactment, and we see no reason now for changing it. It seems that the board of county commissioners, in passing upon the plaintiff’s claim, carefully observed our decision in that case; and the district court having sustained the action of the commissioners, its judgment must be affirmed.
Judgment aeeirmed.